DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application, which has an actual filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of at least one prior-filed application with an actual filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the applications to which the instant application claims benefit under 35 U.S.C. 120 or 119(e) by the examiner reveals that at least one claim presented or that has ever been presented in the instant application is drawn to an invention having an effective filing date on or after March 16, 2013.
More specifically, original claims 3 and 15-17 in the instant application do not find adequate support in any of the prior-filed applications for the reasons outlined in the “Priority” section.1 Accordingly, these claims have an effective filing date of May 14, 2019, and the instant application has contained a claim with an effective filing date later than March 13, 2013. Therefore, it is subject to the provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on September 15, 2020 has been entered.
The supplemental amendment filed on November 13, 2020 has also been entered.  
Claims 1, 2, and 4-23 are pending. Claims 1, 2, 5-9, 13-22 are under examination. Claims 4 and 10-12 remain withdrawn from consideration as being drawn to a non-elected species. New claim 23 is also withdrawn from consideration as being drawn to a non-elected species. 

Response to Amendment
3.	The declaration of Dr. John Quackenbush filed on November 13, 2020 under 37 CFR 1.132 is acknowledged. The declaration of Dr. Bernhard Zimmermann filed on November 13, 2020 under 37 CFR 1.132 is also acknowledged. 
	With the exception of the biographical information in points 1-3 of each declaration, the two declarations are identical. 
	The declaration evidence has been fully considered and is sufficient to establish that prior-filed Application Serial No. 13/300,235, the disclosure of which is the same as that of the 
	However, as discussed in more detail in the “Priority” section, upon further consideration, the disclosure of the ‘235 application is still considered insufficient to support the subject matter of the claims under examination. Accordingly, the effective filing date of the claims under examination remains May 14, 2019.
	
Response to Arguments
4.	Applicant’s arguments filed on September 15, 2020 and the additional arguments filed on November 13, 2020 have been fully considered. 
	Statement of the Substance of the Interview of October 16, 2020
	Applicant’s statement of the substance of the interview, which appears on page 6 of the Remarks filed on November 13, 2020, is accurate and sufficient. 
	Objections to the Drawings 
	Applicant argues that the objections should be withdrawn in view of the amendment to the specification filed on September 15, 2020 (Remarks filed on 11/13/20, page 6).
	This argument was persuasive. The objections have been withdrawn. 
	Objection to the Specification 
As noted by Applicant in the first paragraph on page 7 of the Remarks filed on November 13, 2020, the specification has been amended to include the subject matter recited in original 
Applicant’s additional arguments on pages 7-8 of the Remarks filed on November 13, 2020 and also the arguments on pages 9-11 of the Remarks filed on September 15, 2020 have been considered, but they are moot since the objection has been withdrawn in view of the specification amendment filed on November 13, 2020. 
	Priority
	Applicant argues that the claims under examination should be afforded the filing date of prior-filed Application Serial No. 13/300,235 (November 18, 2011) for the reasons set forth in the Remarks filed on September 15, 2020 and also in view of the Quackenbush and Zimmermann declarations (Remarks of 11/13/20 at pages 8-9).
	In response, as discussed above, the Quackenbush and Zimmermann rejections have overcome the previous basis for denying benefit of the earlier filing date of the ‘235 application, but the claims under examination are still not considered to find adequate support in the ‘235 application for the reasons set forth below in the modified “Priority” section. 
Applicant’s arguments on pages 12-13 of the Remarks filed on September 15, 2020 also address the previous basis for denying benefit of the earlier filing date of the ‘235 application. These arguments are also moot in view of the new discussion in the “Priority” section. 
Applicant’s argument on page 14 of the Remarks filed on September 15, 2020 applies to the modified “Priority” section. Here, Applicant argues that the disclosure of the ‘235 application clearly provides support for determining the amount of cell-free DNA from a first individual (a transplant donor) in a mixed origin sample obtained from a second individual (a transplant recipient) because the ordinary artisan would have recognized, in view of the general knowledge in the art concerning the nature of mixed origin samples from transplant recipients (i.e., that the 
This argument was not persuasive for the reasons discussed below in the modified “Priority” section. Briefly, although the disclosure of the ‘235 application provides support for analysis of a mixed origin sample containing cell-free DNA from a transplant donor and a transplant recipient, there is nothing to clearly indicate that determining the amount of cell-free DNA from the transplant donor in such a sample was contemplated. The use of a sample from a transplant recipient is only discussed in very limited detail, and it is not clear that determining the amount of DNA from the transplant donor, and not, for example, simply sequencing the DNA isolated from such a sample to detect the presence or absence of a particular sequence, was contemplated. Accordingly, the ‘235 application continues to fail to provide support for the claims under examination, and their effective filing date remains May 14, 2019. 
	Rejection of claims 1-3, 5-7, 13, 14, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Gielis
Applicant argues that the rejection should be withdrawn because Gielis does not qualify as prior art (Remarks filed on 11/13/20, page 9; Remarks filed on 9/15/20, page 15).
This argument was not persuasive because the effective filing date of the claims remains May 14, 2019 for the reasons set forth in the modified “Priority” section. The rejection has been maintained with modifications to address the amendments to claim 1 and the cancellation of claim 3.
	Rejection of claims 1-3, 8, 9, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Grskovic
Applicant argues that the rejection should be withdrawn because Grskovic does not qualify as prior art (Remarks filed on 11/13/20, page 9; Remarks filed on 9/15/20, page 15).
This argument was not persuasive because the effective filing date of the claims remains May 14, 2019 for the reasons set forth in the modified “Priority” section. The rejection has been maintained with modifications to address the amendments to claim 1 and the cancellation of claim 3.
	Rejection of claims 1-3, 5-9, and 13-20 under 35 U.S.C. 103 as being unpatentable over Woodward as evidenced by the dbSNP records for rs1872575, rs2362450, rs3731877, rs2384571, rs1294331, and rs2498982 in view of Babiarz
	Applicant argues that the rejection should be withdrawn because Woodward does not qualify as prior art (Remarks filed on 11/13/20, page 10; Remarks filed on 9/15/20, page 15).
This argument was not persuasive because the effective filing date of the claims remains May 14, 2019 for the reasons set forth in the modified “Priority” section. The rejection has been maintained with modifications to address the amendments to claim 1, the cancellation of claim 3, and the addition of new claims 21 and 22.
	Double Patenting
	Applicant requests that the provisional rejections citing co-pending Application Serial Nos. 16/412,043 and 16/817,117 be held in abeyance until allowable subject matter has been identified in the instant application (Remarks filed on 11/13/20, page 10; Remarks filed on 9/15/20, pages 15-16).

	
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
More specifically, the disclosure of all of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case, none of the prior-filed applications provide adequate support under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the elected invention, which is a method that includes performing a multiplex amplification for at least 200 polymorphic loci in a single reaction mixture, wherein the reaction mixture comprises cell-free DNA from a sample obtained from a transplant recipient. 

The prior-filed provisional applications and prior-filed non-provisional Application Serial No. 13/110,685 do not provide adequate support for the elected invention at least because they make no mention of samples obtained from a transplant. The disclosures of the other prior-filed non-provisional applications also fail to provide adequate support for the elected invention at least because they do not disclose determining the amount of DNA from a first individual in a mixed origin sample obtained from a second individual, wherein the first individual is a transplant donor and the second individual is a transplant recipient. The specification of the ‘235 application only discusses transplant samples in two places—page 85, lines 16-22 and page 92, lines 1-8—and there is nothing in these locations or elsewhere in the disclosure of the ‘235 application to indicate that determination of the amount of DNA from a transplant donor in a sample obtained from a transplant recipient as recited in independent claim 1 was contemplated. Put another way, there is nothing that would lead the ordinary artisan to conclude that the ‘235 application contemplates the particular analysis recited in claim 1 and not, for example, simply sequencing the DNA isolated from the mixed origin sample.  
It is also noted that the ‘235 application does not provide adequate support for the subject matter of claims 15-17 because analysis of SNP loci on chromosomes 1-3 is only discussed in the context of maternal blood samples. 
May 14, 2019.

Specification
6.	The specification is objected to because it fails to provide adequate support for the subject matter of original claims 15-17, which require analysis of SNP loci on chromosomes 1-3 in a mixed origin sample. The specification only describes analyzing such loci when the sample is a maternal blood sample (see, e.g., pages 45, 164, and 167). Since this subject matter is supported by original claims 1 and 15-17, Applicant may amend the specification to incorporate this subject matter without introducing new matter. See MPEP 2163.06 III.

Claim Objections
7.	Claim 1 is objected to because “the individual” in line 2 of the last step should be replaced with “the second individual”. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 2, 5-7, 13, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gielis et al. (PLoS ONE 2018; 13:e0208207).
The instant claims are drawn to a method for measuring the fraction of DNA from a first individual in a sample obtained from a second individual. The method comprises amplifying a plurality of polymorphic loci in a single reaction volume and sequencing the resulting amplification products. Applicant has elected a cell-free DNA sample obtained from a transplant and amplification of at least 200 polymorphic loci in a single reaction mixture as the species for examination. 
	Regarding claims 1, 2, 13, and 14, Gielis teaches a method that comprises the following steps: (i) obtaining a blood sample from a transplant recipient (Methods, pages 2-3); (ii) extracting cell-free DNA from the blood sample (Methods, page 3); (iii) performing a targeted multiplex PCR to amplify more than 200 SNP loci in a single reaction volume (Methods, pages 3-4 and Figure 1); (iv) performing a barcoding PCR to add a sample index and a sequencing tag to the amplicons generated in step (iii) (Methods, pages 3-4 and Figure 1); (v) sequencing the amplification products to determine the alleles at the amplified SNP loci (Methods, pages 3-4 and Figure 1); and (vi) determining the fraction of DNA from the transplant donor in the blood sample (Methods, page 4 and Figure 1; see also Figure 2).
	Regarding claims 5-7, Gielis teaches that the primers used in the targeted multiplex PCR generate amplicons with an average size of 65-85 bp (page 4).
	Regarding claims 18 and 19, the Illumina method used by Gielis for sequencing is a high-throughput, sequencing-by-synthesis method.
	
10.	Claims 1, 2, 8, 9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grskovic et al. (The Journal of Molecular Diagnostics 2016; 18: 890-902 + Supplemental Appendix S1).
Regarding claims 1, 2, 13, and 14, Grskovic teaches a method that comprises the following steps: (i) obtaining a blood sample from a transplant recipient and extracting cell-free DNA therefrom (“Plasma Samples” section on pp. 891-892); (ii) performing a targeted multiplex PCR to amplify more than 200 SNP loci in a single reaction volume (“Targeted Amplification and Sequencing” section on page 892); (iii) performing a barcoding PCR to add a sample index and sequencing tag to the amplification products of step (ii) (“Targeted Amplification and Sequencing” section on page 892); (iv) sequencing the resulting barcoded and tagged amplification products to determine the alleles at the amplified loci (“Targeted Amplification and Sequencing” and “Sequencing Data Analysis and SNP Allele Counting” sections on pages 892-893); and (v) determining the amount of DNA from the transplant donor in the blood sample (“Percent dd-cfDNA Calculation” section on page 893).
	Regarding claims 8 and 9, Grskovic teaches that the targeted multiplex PCR is conducted for 15 PCR cycles (“Targeted Amplification and Sequencing” section on page 892).
	Regarding claims 15-17, as can be seen in Figure 1, the method of Grskovic targets SNPs on each of chromosomes 1-3. See also Supplemental Appendix S1, which is discussed on page 893.
	Regarding claims 18 and 19, the Illumina method used by Grskovic for sequencing is a high-throughput, sequencing-by-synthesis method.
	Regarding claim 20, Grskovic teaches that the method can be used without prior knowledge of the genotypes of the first and second individual (page 892, “SNP Selection and Primer Design” section).
	
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 2, 5-9, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US 2016/0145682 A1) as evidenced by the dbSNP records for rs1872575, 2 rs2362450,3 rs3731877,4 rs2384571,5 rs1294331,6 and rs24989827 in view of Babiarz et al. (US 2016/0369333 A1).
Regarding claims 1, 2, 13, and 14, Woodward teaches a method for determining the amount of DNA from a transplant donor in a cell-free DNA sample obtained from the recipient of the transplant (see, e.g., Example 3 on pages 16-17). The method of Woodward comprises the following steps: (a) obtaining a blood sample from the transplant recipient (Example 3, paras. 127-131); (b) isolating cell-free DNA from the blood sample, wherein the cell-free DNA includes cell-free DNA from the transplant donor and cell-free DNA from the transplant recipient (paras. 132-133; see also para. 56); (c) amplifying more than 200 SNP loci from the isolated cell-free DNA using targeted amplification primers (paras. 134-139); (d) performing a barcoding PCR to add a sample index to the products of the multiplex targeted amplification reaction (paras. 140-141); (e) sequencing the amplification products to determine the sequence of the SNP loci (paras. 142-146); and (f) using the sequence information to determine the fraction of DNA from the transplant donor in the blood sample (paras. 144-149). 
Regarding claims 15-17, as evidenced by the cited records from the dbSNP database, the SNP loci disclosed in para. 135 of Woodward include at least two SNP loci on chromosome 1 (rs1872575 and rs2362450), at least two SNP loci on chromosome 2 (rs3731877 and rs2384571), and at least two SNP loci on chromosome 3 (rs1294331 and rs2498982).
	Regarding claims 18 and 19, the sequencing method disclosed by Woodward in paras. 142-143 is a high-throughput, sequencing-by-synthesis method. Woodward teaches this more explicitly in para. 51. Additional high-throughput, sequencing-by-synthesis methods are also disclosed in para. 51.
	Regarding claim 20, Woodward teaches that the disclosed method may be practiced without prior knowledge of genotypes of the first and second individuals (see, e.g., paras. 40, 53-58, and 113).

	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to amplify at least 200 of the 266 SNP loci disclosed in para. 135 of Woodward in a single reaction volume. Babiarz provides motivation to do so by teaching in para. 220, for example, that multiplex amplification decreases the time and amount of sample DNA required to amplify a large number of target loci and is especially desirable for use with samples expected to contain only small amounts of DNA for analysis (i.e., the blood samples used in Woodward – see paras. 50 and 60 of that reference). The ordinary artisan would have had a reasonable expectation of success since Woodward taught that many different amplification approaches could be used (paras. 45-47) and Babiarz described methods capable of amplifying more than 200 target loci, which may be SNP loci (see, e.g., para. 222) or polymorphic loci 
	It also would have been prima facie obvious for the ordinary artisan to add a sequencing tag in addition to the sample index during the indexing/barcoding step in the method suggested by Woodward in view of Babiarz. First, since Babiarz taught that sequencing tags are used in the Illumina sequencing method disclosed in para. 51 and Example 3 of Woodward, the ordinary artisan would have recognized that Illumina sequencing as disclosed in Woodward requires the addition of sequencing tags. Therefore, the ordinary artisan would have been motivated to further add a sequencing tag prior to the sequencing step. Then, as to the tag addition method, MPEP 2144.07 states that it is prima facie obvious to select a known method based on its suitability for the intended purpose in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the use of a primer(s) to add a sequencing tag(s), and the teachings of Babiarz indicate that sequencing tags may be added by ligation or PCR (para. 377; see also paras. 1002-1008). Therefore, the ordinary artisan would have been motivated to select either method with a reasonable expectation of success. 
Thus, the methods of claims 1, 2, and 13-20 are prima facie obvious over Woodward in view of Babiarz.
	Further regarding claims 5-7, the pre-amplification step of Woodward uses a plurality of target-specific forward and reverse primers to amplify the SNP loci (paras. 135-137), and this amplification step may be PCR (paras. 45-48). Woodward does not disclose the primer sequences or the size of the amplicons they produce, but using primers capable of producing small amplicons (e.g., the claimed amplicons of less than 100 bp, less than about 80 bp, or about prima facie case of obviousness exists per MPEP 2144.05 I. And, further, Babiarz provides a reasonable expectation of success by describing how to design and use such primers in a multiplex targeted amplification reaction (see, e.g., pages 42-50). Thus, the methods of claims 5-7 are prima facie obvious.
	Further regarding claims 8 and 9, it would have been prima facie obvious to use one of the claimed numbers of PCR cycles to conduct the targeted multiplex amplification method suggested by the references. As discussed in MPEP 2144.05 I, a prima facie case of obviousness exists when the prior art discloses a range that overlaps with a claimed range and evidence of unexpected results has not been presented. In this case, the prior art of Babiarz discloses ranges for the number of PCR cycles that overlap with the range recited in claim 8 and include the 15 PCR cycles recited in claim 9 (see, e.g., paras. 85 and 280). Then, since no evidence of prima facie case of obviousness exists per MPEP 2144.05 I. 
As well, as discussed in MPEP 2144.05 II, it is prima facie obvious to optimize results-effective variables in the absence of unexpected results. In this case, the teachings of Babiarz in paras. 85 and 280, for example, indicate that the number of PCR cycles is a results-effective variable, and no evidence of unexpected results has been presented. Therefore, the use of one of the claimed numbers of PCR cycles is prima facie obvious, particularly since the cited teachings of Babiarz indicate that all of the claimed values for the number of PCR cycles were suitable.
	Thus, the methods of claims 8 and 9 are prima facie obvious. 
	Finally, further regarding new claims 21 and 22, it would have been prima facie obvious for the ordinary artisan to divide the amplified DNA generated in the multiplex targeted PCR suggested by the references into a plurality of aliquots, conduct the claimed second targeted PCR to generate subpools of amplified products (e.g., via at least one single-plex amplification) that are also barcoded, and pool the resulting amplification products. Babiarz provides motivation to do so as well as a reasonable expectation of success by teaching that these steps can be included in a very similar method for preparing nucleic acids from samples containing only a small amount of DNA for high-throughput, targeted sequencing (see, e.g., paras. 371 and 375). Thus, the methods of claims 21 and 22 are prima facie obvious. 

Double Patenting
14.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-

15.	Claims 1, 2, 5-9, and 13-22 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 5-9, and 13-22 of copending Application No. 16/412,043. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘043 application overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for measuring the amount of DNA from a first individual in a biological sample obtained from a second individual, wherein the first individual is a transplant donor and the second individual is a transplant recipient. The claimed method comprises the following steps (see the instant claim 1): (i) extracting cell-free DNA from the biological sample, wherein the cell-free DNA comprises DNA from the first individual and DNA from the second individual; (ii) performing a targeted multiplex amplification of at least 200 polymorphic loci from the cell-free DNA in a single reaction volume (Applicant has elected this number of loci for examination); (iii) performing a barcoding PCR to add a sequencing tag and a sample index, thereby obtaining a barcoded sequencing library; (iv) sequencing the barcoded library and measuring an amount of each allele at the polymorphic loci; and (v) determining the amount of DNA from the first individual in the biological sample. 
The claims of the ‘043 application are also drawn to a method for measuring the amount of DNA from a first individual in a biological sample obtained from a second individual, wherein the first individual is a transplant donor and the second individual is a transplant recipient. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claims 1, 2, 5-9, and 13-19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 and 14-23 of copending Application No. 16/817,117. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘117 application overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for measuring the amount of DNA from a first individual in a biological sample obtained from a second individual, wherein the first individual is a transplant donor and the second individual is a transplant recipient. The claimed method comprises the following steps (see the instant claim 1): (i) extracting cell-free DNA from the biological sample, wherein the cell-free DNA comprises DNA from the first individual and DNA from the second individual; (ii) performing a targeted multiplex amplification of at least 200 
The claims of the ‘117 application are also drawn to a method for measuring the amount of DNA from a first individual in a biological sample obtained from a second individual. The claims of the ‘117 application state that the method may be practiced using cell-free DNA from a transplant as the sample and include amplification of more than 200 polymorphic loci in a single reaction mixture (see claims 3, 8, and 22). Since the methods recited in the claims of the ‘117 application include all of the steps recited in the instant claim 1 (see claims 1, 3, 18, 20, and 22-23), the instant claim 1 is not patentably distinct from the claims of the ‘117 application. The limitations of the instant claims 2 and 3 are recited in claims 2, 3, and 22 of the ‘117 application. The limitations of the instant claims 5-7 are recited in claims 5-7 of the ‘117 application. 
Further regarding the instant claims 8 and 9, the claims of the ‘117 application do not specify the number of PCR cycles used in the multiplex PCR, but it would have been prima facie obvious for the ordinary artisan to optimize this results-effective variable (e.g., to a value within the range of 10-30 PCR cycles recited in the instant claim 8 or the value of 15 PCR cycles recited in the instant claim 9). See MPEP 2144.05 II. It is also noted that no evidence of unexpected results has been presented with respect to the claimed values for the number of PCR cycles. Thus, the instant claims 8 and 9 are not patentably distinct from the claims of the ‘117 application. 
The limitations of the instant claim 13 are recited in claim 8 of the ‘117 application.

The limitations of the instant claims 18 and 19 are recited in claims 1, 19, and 20 of the ‘117 application.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The subject matter of original claim 3 is now recited in amended claim 1, so the discussion in the “Priority” section concerning claim 1 applies to original claim 3.
        2 dbSNP record for rs1872575, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs1872575>; IDS reference.
        3 dbSNP record for rs2362450, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs2362450>; IDS reference.
        4 dbSNP record for rs3731877, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs3731877>; IDS reference.
        5 dbSNP record for rs2384571, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs2384571>; IDS reference.
        6 dbSNP record for rs1294331, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs1294331>; IDS reference.
        7 dbSNP record for rs2498982, [online], retrieved from the Internet: <URL: www.ncbi.nlm.nih.gov/snp/?term=rs2498982>; IDS reference.